DETAILED ACTION
This final Office action is in response to the claims filed on November 7, 2022.
The replacement figures filed November 7, 2022 have been approved.
The amendments to the specification filed November 7, 2022 have been approved.
Status of claims: claims 1-14 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, line 8 – “configured cover” should be amended to “configured”
Claim 1, line 11 – “a vehicle body’ should be amended to “the vehicle body”
Claim 6, line 11 – “configured cover” should be amended to “configured”
Claim 6, line 14 – “a vehicle body’ should be amended to “the vehicle body”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 8 – “an opening in a roof of the vehicle body” is unclear. Is this “opening” the same “opening” recited in line 1 or a different opening?
Claim 6, line 11 – “an opening in a roof of the vehicle body” is unclear. Is this “opening” the same “opening” recited in line 1 or a different opening?
Claim 14, lines 11-12 – “the vehicle roof” lacks antecedent basis. 
Further, claims dependent upon a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4601511 to Nakamura et al. (hereinafter “Nakamura”) in view of US 5248179 to Biermacher et al. (hereinafter “Biermacher”) in view of US 4894972 to Endoh et al. (hereinafter “Endoh”).
Nakamura discloses a cover 2 for closing an opening in a vehicle body, 
wheren the cover has an edge (see FIG. 2),
wherein the cover is configured cover for closing an opening in a roof of the vehicle body; and the cover is incorporated fixedly in the vehicle roof.
Nakamura fails to disclose wherein the edge forms a sealing lip, sealing lip base, and a groove and includes an adhesive connecting the edge to the vehicle.
Biermacher teaches of a cover 22 with an edge 10, (see Fig. 3) 
wherein the edge forms a sealing lip 34 which has a sealing lip base 30 which is molded onto a main body 12 of the edge, and the sealing lip furthermore has an end section 36, which is arranged at an end of the sealing lip opposite to the sealing lip base and is designed to have a sealing effect with a counter surface 44 on a body-fixed edge of the opening and a groove 38 is formed in the edge in an area of the sealing lip base; and
wherein an adhesive 48 fixedly connects the edge to the vehicle roof or to a vehicle body and the adhesive is incorporated below the sealing lip and into a gap between the edge and adjacent regions of the vehicle roof or the vehicle body.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover edge of Nakamura with the edge of Biermacher in order “to act in a self-adjusting overlapping or ‘shingled’ manner providing a ‘flush-like’ effect gap free appearance with the vehicle body panel.” (see cols 1 and 2 of Biermacher). 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover edge of Nakamura with the edge of Biermacher since all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one edge with another using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus results would be expected.  (See MPEP 2143).
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an adhesive in a gap between the edge of Nakamura and an adjacent region of the vehicle roof or the vehicle body, as taught by Biermacher, in order to further secure the cover to the vehicle roof or vehicle body.
Nakamura fails to disclose that the edge is a foam edge.
Endoh teaches of forming a similar edge out of foam. (see col. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Nakamura edge out of a foam material, as taught by Endoh, to order to provide the cover with excellent thermal and acoustic insulation, vibration resistance, and water resistance as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 
Additionally, although Nakamura fails to explicitly disclose the sealing lip base is molded onto the main base, it should be noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, the claim does not require that the sealing lip base is molded onto the main base, but only that the structure be capable of being made via the process recited. (claim 1)
Nakamura, as applied above, further discloses wherein the groove is arranged in the sealing lip base or in the main body or is formed by a transition region from the main body into the sealing lip base. (claim 2) (See FIG. 3)
Nakamura, as applied above, further discloses wherein the groove is designed in such a way that it increases the mobility of the sealing lip with respect to at least one of elastic deformation and pivoting of the end section in parallel to the counter surface and with respect to a displacement of the sealing lip in a direction away from the counter surface. (claim 3) (see FIG. 3 of Biermacher)
Nakamura, as applied above, further discloses wherein the main body of the foam edge has an edge surface 28 which forms an edge of the cover and is oriented essentially in parallel to the counter surface and, when the opening is closed, is arranged spaced apart from the counter surface and the groove is formed as at least one of an undercut in the edge surface and between the edge surface and the end section. (claim 4) (see FIG. 3)
Nakamura, as applied above, further discloses wherein the sealing lip extends essentially perpendicular to the edge surface and in parallel to a main surface of the cover and toward the counter surface. (claim 5) (see FIG. 3)

Nakamura discloses a cover 2 for closing an opening in a vehicle body, 
wheren the cover has an edge (see FIG. 2),
wherein the cover is configured cover for closing an opening in a roof of the vehicle body; and the cover is incorporated fixedly in the vehicle roof.
Nakamura fails to disclose wherein the edge forms a sealing lip, and a sealing lip base and includes an adhesive connecting the edge to the vehicle.
Biermacher teaches of a cover 22 with an edge 10, (see Fig. 3) 
wherein the edge forms a sealing lip 34 which has a sealing lip base 30 which is molded onto a main body 12 of the edge, and the sealing lip furthermore has an end section 36, which is arranged at an end of the sealing lip opposite to the sealing lip base and is designed to have a sealing effect with a counter surface 44 on a body-fixed edge of the opening, 
and a main body 12 of the edge has an edge surface 28 which forms an edge of the cover and is oriented essentially perpendicular to a main surface of the cover, and wherein the sealing lip base is arranged on a lower side of the edge and offset in relation to the edge surface towards a center of a base surface; and
wherein an adhesive 48 fixedly connects the edge to the vehicle roof or to a vehicle body and the adhesive is incorporated below the sealing lip and into a gap between the edge and adjacent regions of the vehicle roof or the vehicle body.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover edge of Nakamura with the edge of Biermacher in order “to act in a self-adjusting overlapping or ‘shingled’ manner providing a ‘flush-like’ effect gap free appearance with the vehicle body panel.” (see cols 1 and 2 of Biermacher). 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover edge of Nakamura with the edge of Biermacher since all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one edge with another using known methods with no change in their respective functions.  Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus results would be expected.  (See MPEP 2143).
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an adhesive in a gap between the edge of Nakamura and an adjacent region of the vehicle roof or the vehicle body, as taught by Biermacher, in order to further secure the cover to the vehicle roof or vehicle body.
Nakamura fails to disclose that the edge is a foam edge.
Endoh teaches of forming a similar edge out of foam. (see col. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Nakamura edge out of a foam material, as taught by Endoh, to order to provide the cover with excellent thermal and acoustic insulation, vibration resistance, and water resistance as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 
Additionally, although Nakamura fails to explicitly disclose the sealing lip base is molded onto the main base, it should be noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, the claim does not require that the sealing lip base is molded onto the main base, but only that the structure be capable of being made via the process recited. (claim 6)
Nakamura, as applied above, further discloses wherein the sealing lip base is arranged on a side of the foam edge which faces toward a vehicle interior. (see FIG. 2 of Nakamura and FIG. 3 of Biermacher) (claim 7)
Nakamura, as applied above, further discloses wherein the cover is designed to close a roof opening, and the sealing lip extends essentially in a horizontal direction. (claim 8) (see FIG. 2 of Nakamura)
Nakamura, as applied above, further discloses wherein the sealing lip, first extends away from the main body in a direction of an interior of the vehicle body, and is then curved in the region of the sealing lip base such that it extends further essentially in parallel to a main surface of the cover and is oriented towards the counter surface. (see FIG. 2 of Nakamura and FIG. 3 of Biermacher) (claim 9)
Nakamura, as applied above, further discloses wherein the sealing lip forms at least two mutually perpendicular boundary surfaces of the groove in a region of a sealing lip curvature. (claim 10) (see FIG. 3 of Biermacher)
Nakamura, as applied above, further discloses wherein a closed position of the cover, the foam edge only has a sealing effect with the counter surface by the sealing lip. (claim 11) (see FIG. 3 of Biermacher)
Nakamura, as applied above, further discloses a vehicle having a cover as claimed in claim 1. (claim 12)

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Biermacher in view of Endoh in view of US 1928003 to Bishop et al. (hereinafter “Bishop”).
Nakamura discloses a cover 2 for closing an opening in a vehicle roof, 
wheren the cover has an edge (see FIG. 2),
wherein the cover is configured for closing an opening in the vehicle roof.
Nakamura fails to disclose wherein the edge forms a sealing lip, sealing lip base, and a groove.
Biermacher teaches of a cover 22 with an edge 10, (see Fig. 3) 
wherein the edge forms a sealing lip 34 which has a sealing lip base 30 which is molded onto a main body 12 of the edge, and the sealing lip furthermore has an end section 36, which is arranged at an end of the sealing lip opposite to the sealing lip base and is designed to have a sealing effect with a counter surface 44 on a body-fixed edge of the opening and a groove 38 is formed in the edge in an area of the sealing lip base.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover edge of Nakamura with the edge of Biermacher in order “to act in a self-adjusting overlapping or ‘shingled’ manner providing a ‘flush-like’ effect gap free appearance with the vehicle body panel.” (see cols 1 and 2 of Biermacher). 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover edge of Nakamura with the edge of Biermacher since all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one edge with another using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus results would be expected.  (See MPEP 2143).
Nakamura fails to disclose that the edge is a foam edge.
Endoh teaches of forming a similar edge out of foam. (see col. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Nakamura edge out of a foam material, as taught by Endoh, to order to provide the cover with excellent thermal and acoustic insulation, vibration resistance, and water resistance as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 
Additionally, although Nakamura fails to explicitly disclose the sealing lip base is molded onto the main base, it should be noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, the claim does not require that the sealing lip base is molded onto the main base, but only that the structure be capable of being made via the process recited. 
Nakamura, as applied above, fails to disclose that the cover is configured for selectively opening and closing an opening in the vehicle roof.
Bishop teaches of a cover for a vehicle that is configured for selectively opening and closing an opening in the vehicle roof. (see FIGS. 1-3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Nakamura and allow the cover to open and close, as taught by Bishop, in order to improve air circulation within the vehicle while also allowing for further control of the interior temperature of the vehicle. (claim 13)





Nakamura discloses a cover 2 for closing an opening in a vehicle body, 
wheren the cover has an edge (see FIG. 2).
Nakamura fails to disclose wherein the edge forms a sealing lip, and a sealing lip base.
Biermacher teaches of a cover 22 with an edge 10, (see Fig. 3) 
wherein the edge forms a sealing lip 34 which has a sealing lip base 30 which is molded onto a main body 12 of the edge, and the sealing lip furthermore has an end section 36, which is arranged at an end of the sealing lip opposite to the sealing lip base and is designed to have a sealing effect with a counter surface 44 on a body-fixed edge of the opening, and a main body 12 of the edge has an edge surface 28 which forms an edge of the cover and is oriented essentially perpendicular to a main surface of the cover, and wherein the sealing lip base is arranged on a lower side of the edge and offset in relation to the edge surface towards a center of a base surface.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover edge of Nakamura with the edge of Biermacher in order “to act in a self-adjusting overlapping or ‘shingled’ manner providing a ‘flush-like’ effect gap free appearance with the vehicle body panel.” (see cols 1 and 2 of Biermacher). 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover edge of Nakamura with the edge of Biermacher since all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one edge with another using known methods with no change in their respective functions.  Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus results would be expected.  (See MPEP 2143).
Nakamura fails to disclose that the edge is a foam edge.
Endoh teaches of forming a similar edge out of foam. (see col. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Nakamura edge out of a foam material, as taught by Endoh, to order to provide the cover with excellent thermal and acoustic insulation, vibration resistance, and water resistance as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 
Additionally, although Nakamura fails to explicitly disclose the sealing lip base is molded onto the main base, it should be noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, the claim does not require that the sealing lip base is molded onto the main base, but only that the structure be capable of being made via the process recited. 
Nakamura, as applied above, fails to disclose that the cover is configured for selectively opening and closing an opening in the vehicle roof.
Bishop teaches of a cover for a vehicle that is configured for selectively opening and closing an opening in the vehicle roof. (See FIGS. 1-3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Nakamura and allow the cover to open and close, as taught by Bishop, in order to improve air circulation within the vehicle while also allowing for further control of the interior temperature of the vehicle. (claim 14)

Response to Arguments
Applicant's arguments filed November 7, 2022 are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634